DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-36 and 38-66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record fails to teach or suggest a solid state lamp comprised of, in part, an envelope configured to transmit light, the envelope extending along the axis; and a strip inside the envelope, the strip extending from a first end to a second end opposite the first end, the strip comprising: a substrate extending from the first end to the second end comprising a top surface and an opposing bottom; a plurality of spaced-apart light-emitting diode (LED) unpackaged dies disposed on the
top surface of the substrate between the first and second ends of the strip, each of the LED unpackaged dies has a reflector configured to reflect light from within the corresponding LED unpackaged die; conductors arranged to provide electrical power to the LED unpackaged dies; and an encapsulant encapsulating the LED unpackaged dies on the top surface of the substrate, wherein the substrate comprises a side surface between the top surface and the bottom surface that is free of the encapsulant, and wherein the strip is supported and electrically connected at the first end. Claims 3-36 and 38-66 are allowed due to their dependency upon claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875